                                           Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       MARSHALL DANIELS,                                 Case No. 20-cv-04687-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING MOTION TO
                                                  v.                                         DISMISS WITH LEAVE TO AMEND
                                  10

                                  11       ALPHABET INC., et al.,                            Re: Dkt. No. 18
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           In this action against defendants Alphabet, Inc. (“Alphabet”), Google LLC (“Google”),

                                  15   YouTube, LLC (“YouTube”), and Does 1 through 10, plaintiff Marshall Daniels asserts the

                                  16   following claims: (1) violation of Mr. Daniels’s First Amendment rights under 42 U.S.C. § 1983;

                                  17   (2) breach of the implied covenant of good faith and fair dealing; (3) conversion; (4) unjust

                                  18   enrichment; (5) breach of contract; (6) money had and received; (7) unfair competition under

                                  19   California Business and Professions Code §§ 17200, et seq.; (8) fraud in the inducement; and (9)

                                  20   wire fraud. Dkt. No. 1. Mr. Daniels asserts his First Amendment claim against all defendants and

                                  21   asserts the remaining claims against only YouTube and the Doe defendants. This Court has

                                  22   federal question jurisdiction over Mr. Daniels’s § 1983 claim and supplemental jurisdiction over

                                  23   the state law claims under 28 U.S.C. § 1367(a). Dkt. No. 1 ¶ 36. The Court also has jurisdiction

                                  24   over this diversity action under 28 U.S.C. § 1332.1

                                  25           Defendants move to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6)

                                  26   for failure to state a claim and based on the immunity provided by Section 230 of the

                                  27
                                       1
                                  28    Although Mr. Daniels does not plead a specific amount in controversy, defendants agree that the
                                       amount in controversy exceeds $75,000. Dkt. No. 28 at 3:8-15.
                                            Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 2 of 23




                                   1   Communications Decency Act (“CDA”), 47 U.S.C. § 230(c) and defendants’ own First

                                   2   Amendment rights. Dkt. No. 18. The Court heard oral argument on defendants’ motion on

                                   3   October 6, 2020.2 Dkt. No. 24. Having considered the parties’ briefs and the arguments made at

                                   4   the hearing, the Court grants defendants’ motion to dismiss with leave to amend only as to Mr.

                                   5   Daniels’s breach of contract claim.

                                   6   I.        BACKGROUND3
                                   7             A.     The Parties
                                   8             Defendant Alphabet is a Delaware corporation with its principal place of business in

                                   9   Mountain View, California, and the parent of company of defendants YouTube and Google. Dkt.

                                  10   No. 1 ¶ 41. Defendant YouTube is a Delaware limited liability company with principal places of

                                  11   business in Mountain View and San Mateo, California. Id. ¶ 43. YouTube is an online video

                                  12   hosting platform. See id. ¶¶ 6, 8. Defendant Google is a Delaware corporation with a principal
Northern District of California
 United States District Court




                                  13   place of business in Mountain View, California. Id. ¶ 42. Among other things, Google provides

                                  14   support for and offers advertising and monetization services to YouTube users. See id. ¶¶ 9-10,

                                  15   13, 30.

                                  16             Mr. Daniels describes himself as a “teacher, scholar, musician, fighter, and father.” Id. ¶ 5.

                                  17   He resides in New York. Id. ¶ 40. Under the name “Young Pharaoh,” he has uploaded videos and

                                  18   live commentary concerning “social, political and educational” issues to YouTube since July

                                  19   2015. Id. ¶¶ 5, 6.

                                  20             B.     YouTube’s Service
                                  21             Use of YouTube’s service requires agreement to YouTube’s Terms of Service.4 See id.

                                  22

                                  23   2
                                         Mr. Daniels, Alphabet, Google, and YouTube have appeared and consented to magistrate judge
                                       jurisdiction. Dkt. Nos. 16, 17. However, none of the Doe defendants has been identified, and
                                  24   none has appeared or consented to magistrate judge jurisdiction.
                                  25   3
                                        Unless otherwise noted, the following factual allegations are taken from the complaint and from
                                  26   documents that are incorporated by reference in the complaint.
                                       4
                                  27    The complaint refers to the Terms of Service then in effect and the incorporated Community
                                       Guidelines and Policy, Safety, and Copyright Policies, and these documents serve as the basis for
                                  28   Mr. Daniels’s claims. Dkt. No. 1 ¶ 85 (“A valid contract, to wit, YouTube’s Terms of Service for
                                       content creators, exists between the parties . . . .”); Dkt. No. 1 ¶ 9 (describing the reason for
                                                                                            2
                                          Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 3 of 23




                                   1   ¶¶ 85, 39, 54; see also Dkt. No. 18-2 at 2 (“Please read this Agreement carefully and make sure

                                   2   you understand it. If you do not understand the Agreement, or do not accept any part of it, then

                                   3   you may not use the Service.”). The Terms of Service in operation at the time the complaint was

                                   4   filed state that “YouTube is under no obligation to host or serve Content,” and that “[u]sing the

                                   5   Service does not give you ownership of or rights to any aspect of the Service . . . .” Dkt. No. 18-2

                                   6   at 3. The Terms of Service further state with respect to removal of content:

                                   7                  If we reasonably believe that any Content is in breach of this
                                                      Agreement or may cause harm to YouTube, our users, or third
                                   8                  parties, we may remove or take down that Content in our discretion.
                                                      We will notify you with the reason for our action unless we
                                   9                  reasonably believe that to do so: (a) would breach the law or the
                                                      direction of a legal enforcement authority or would otherwise risk
                                  10                  legal liability for YouTube or our Affiliates; (b) would compromise
                                                      an investigation or the integrity or operation of the Service; or (c)
                                  11                  would cause harm to any user, other third party, YouTube or our
                                                      Affiliates.
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 4.

                                  14           The Terms of Service incorporate the YouTube Community Guidelines; YouTube’s

                                  15   Policy, Safety, and Copyright Policies; and, where applicable, the Advertising on YouTube

                                  16   Policies. Id. at 2. The Terms of Service also include YouTube’s COVID-19 Medical

                                  17   Misinformation Policy, which states:

                                  18                  YouTube doesn’t allow content that spreads medical misinformation
                                                      that contradicts the World Health Organization (WHO) or local
                                  19                  health authorities’ medical information about COVID-19. This is
                                                      limited to content that contradicts WHO or local health authorities’
                                  20                  guidance on:
                                                          • Treatment
                                  21                      • Prevention
                                                          • Diagnostic
                                  22                      • Transmission
                                  23   Dkt. No. 18-8 at 1.

                                  24           C.     Mr. Daniels’s Videos
                                  25           On April 21, 2020, Mr. Daniels live-streamed a video entitled, “Fauci Silenced Dr. Judy

                                  26

                                  27   removing Mr. Daniels’s video as violating the Community Guidelines); see also Dkt. No. 18-2.
                                       The Court may properly consider these documents even though they are not attached to the
                                  28   complaint. Khoja v. Orexigen Therapeutics, 889 F.3d 988, 998 (9th Cir. 2018); see also Hal
                                       Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990).
                                                                                       3
                                          Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 4 of 23




                                   1   Mikovits from Warning the American Public” (“the Fauci video”). Dkt. No. 1 ¶ 9. At some point,

                                   2   Mr. Daniels discovered from one of his subscribers that Google and YouTube removed the video.

                                   3   Id. Mr. Daniels says he learned that Google and YouTube removed the Fauci video for violating

                                   4   the YouTube Community Guidelines. He then contacted Google Support to appeal the removal

                                   5   decision, but “no information was provided about what in the video purportedly violated” the

                                   6   Community Guidelines. Id. (emphasis original). Mr. Daniels alleges that a Google Support

                                   7   representative whom he reached via YouTube’s “chat” feature agreed to “‘look into this so I can

                                   8   share more’ and promptly terminated the ‘chat’ session after Mr. Daniels indicated that he felt his

                                   9   channel was being targeted and that there was nothing wrong with the video.” Id. Mr. Daniels

                                  10   does not indicate whether he received further information from YouTube. Regardless, he

                                  11   uploaded the Fauci video again, and it was deleted again on the ground that “This video has been

                                  12   removed for violating YouTube’s Community Guidelines.” Id.
Northern District of California
 United States District Court




                                  13           On May 28, 2020, Mr. Daniels live-streamed a video entitled, “George Floyd, Riots &

                                  14   Anonymous Exposed as Deep State Psyop for NOW” (“the George Floyd video”). Id. ¶ 10. Mr.

                                  15   Daniels says that in the George Floyd video he shared his belief that “the protests are the result of

                                  16   an operation to cause civil unrest, unleash chaos, and turn the public against the President.” Id.

                                  17   He “urged African-Americans to stop contributing to social discord.” Id. He also “criticized the

                                  18   mayor of Minneapolis, the police, and George Floyd, as well as questioning the motives of the

                                  19   Antifa movement.” Id. After three days, YouTube removed the video for violating its policy on

                                  20   harassment and bullying. Id.; see also Dkt. No. 18, Exs. 3 and 4 (Community Guidelines and

                                  21   harassment and cyberbullying policies). Mr. Daniels says he has appealed YouTube’s decision to

                                  22   remove the George Floyd video, but he does not describe the outcome of this appeal. Dkt. No. 1

                                  23   ¶ 10.

                                  24           Mr. Daniels says that YouTube has “shadowbanned” him and refuses to permit advertising

                                  25   on his videos or channels, even though he is a YouTube Partner entitled to be paid based on watch

                                  26   time and growth in the number of subscribers to his channel. Id. ¶ 11. He also says that YouTube

                                  27   has retained money that his fans and followers have donated to him through Google’s SuperChat

                                  28   function. According to Mr. Daniels, Google represents to its users that “SuperChat and Super
                                                                                         4
                                          Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 5 of 23




                                   1   Stickers are ways to monetize your channel through the YouTube Partner Program. These

                                   2   features let your viewers purchase chat messages that standout and sometimes pin them to the top

                                   3   of a chat feed.” Id. ¶ 13. The SuperChat and Super Stickers functions can only be used with

                                   4   videos that comply with YouTube’s Community Guidelines. Id. Mr. Daniels maintains that

                                   5   Google and YouTube refuse to identify the policy or guideline they believe his videos violate. Id.

                                   6           D.      Statements from Members of Congress
                                   7           Mr. Daniels alleges that Congressional representatives coerced defendants into taking

                                   8   action to remove content from the YouTube platform that resulted in YouTube’s removal of his

                                   9   videos from the YouTube service. The complaint cites a letter dated February 14, 2019 from

                                  10   Representative Adam Schiff on official letterhead (“the 2019 Schiff letter”) to Google CEO

                                  11   Sundar Pichai in which Rep. Schiff states: “I am writing out of my concern that YouTube is

                                  12   surfacing and recommending messages that discourage parents from vaccinating their children, a
Northern District of California
 United States District Court




                                  13   direct threat to public health, and reversing progress made in tackling vaccine-preventable

                                  14   diseases. . . . There is strong evidence to suggest that at least part of the source of this [anti-

                                  15   vaccination] trend is the degree to which medically inaccurate information about vaccines

                                  16   surface[s] on the websites where many Americans get their information, among them YouTube

                                  17   and Google search.” Id. ¶ 20, Ex. A at 1. In the letter, Rep. Schiff asks Google to provide

                                  18   additional information on its plans to provide medically accurate information on vaccinations to its

                                  19   users, and he approves of YouTube’s announcement that it would no longer recommend videos

                                  20   that violate its Community Guidelines, including conspiracy theories or medically inaccurate

                                  21   videos. Id., Ex. A at 2. Rep. Schiff also “encourage[s] further action to be taken related to

                                  22   vaccine misinformation.” Id.

                                  23           Mr. Daniels says that on July 16, 2019, a Google representative testified before the Senate

                                  24   Judiciary Committee that Google had begun “targeting” anti-vaccination speech. Id. ¶ 20.

                                  25           The complaint also cites an April 29, 2020 letter from Rep. Schiff to Google executives on

                                  26   official letterhead (“the 2020 Schiff letter”) in which Rep. Schiff commends Google for the steps it

                                  27   had already taken “to highlight information from official health sources and to remove or limit

                                  28   content that promotes harmful medical misinformation” related to the COVID-19 pandemic. Id.
                                                                                           5
                                             Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 6 of 23




                                   1   ¶ 21, Ex. B at 1. In the letter, Rep. Schiff states: “YouTube’s commitment to remove videos with

                                   2   information that is medically unsubstantiated or contradicts World Health Organization (WHO)

                                   3   recommendations is an important action to protect the health and safety of billions of users.” Id.

                                   4   Rep. Schiff urges Google to adopt a practice of showing messages to users who have engaged with

                                   5   harmful coronavirus-related misinformation that has been removed from the YouTube platform

                                   6   and connect them with resources from the WHO. Id.

                                   7            Rep. Schiff posted the 2020 Schiff letter on his official Twitter account. Id. ¶ 21. His

                                   8   tweet was retweeted by YouTube CEO Susan Wojcicki, who stated: “Thanks for reaching out.

                                   9   @YouTube, we’re working every day to protect people from misinformation and help them find

                                  10   authoritative information. We appreciate your partnership and will continue to consult with

                                  11   Members of Congress as we address the evolving issues around #COVID19.” Id. ¶¶ 21, 26, Ex. C.

                                  12   Mr. Daniels alleges that Ms. Wojcicki appeared on CNN and stated that YouTube would “raise
Northern District of California
 United States District Court




                                  13   authoritative information” and identify, remove, and delete videos that were “medically

                                  14   unsubstantiated” or in conflict with the WHO. Id. ¶ 21.

                                  15            The complaint also cites statements from the Speaker of the House of Representatives,

                                  16   Nancy Pelosi. Mr. Daniels says that during an interview (the date of which is unknown), Speaker

                                  17   Pelosi described immunity under Section 230 of the CDA as “a gift” that “could be removed.” Id.

                                  18   ¶ 23. On June 16, 2020, Speaker Pelosi participated in an event hosted by the Georgetown

                                  19   University Institute on Data Democracy and Politics titled, “Forum on COVID-19 Social Media

                                  20   Disinformation.” Id. ¶ 24. Mr. Daniels says that event participants included government officials

                                  21   and representatives from various social media platforms. Id. At the event, Speaker Pelosi stated,

                                  22                   The American people, including social media platform employees,
                                                       are demanding an end to the exploitation of the public’s health,
                                  23                   financial security, and lives. Congress, employees, advertisers, and
                                                       the public must work as one to shine a bright light on the division
                                  24                   and the disinformation proliferating online. And together, we must
                                                       send a message to social media executives. You will be held
                                  25                   accountable for your misconduct.
                                  26   Id.

                                  27            Mr. Daniels alleges that these communications and statements from Rep. Schiff and

                                  28   Speaker Pelosi show that these members of Congress coerced and encouraged defendants to
                                                                                          6
                                             Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 7 of 23




                                   1   engage in “reverse censorship,” or the drowning out of disfavored content through the creation and

                                   2   dissemination of favored content—i.e., content from the WHO. Id. ¶¶ 25, 27. He notes that both

                                   3   Rep. Schiff and Speaker Pelosi represent California congressional districts, and that Ms. Wojcicki

                                   4   and Mr. Pichai regularly contribute to the Google LLC NetPac political action committee, which

                                   5   has donated to Rep. Schiff’s and Speaker Pelosi’s election campaigns. Id. ¶¶ 25-27. Mr. Daniels

                                   6   claims that the removal of the Fauci and George Floyd videos was done “at the behest of members

                                   7   of Congress.” Id. ¶¶ 28-30.

                                   8   II.      LEGAL STANDARD
                                   9            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  10   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  11   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  12   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts
Northern District of California
 United States District Court




                                  13   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  14   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                  15   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                  16   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  17   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                  18   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                  19   liable for the misconduct alleged.” Id.

                                  20            The Court is not required to “‘assume the truth of legal conclusions merely because they

                                  21   are cast in the form of factual allegations.’” Prager Univ. v. Google LLC (“Prager I”), No. 17-

                                  22   CV-06064-LHK, 2018 WL 1471939, at *3 (N.D. Cal. Mar. 26, 2018) (quoting Fayer v. Vaughn,

                                  23   649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam)). Nor does the Court accept allegations that

                                  24   contradict documents attached to the complaint or incorporated by reference, Gonzalez v. Planned

                                  25   Parenthood of L.A., 759 F.3d 1112, 1115 (9th Cir. 2014), or that rest on “allegations that are

                                  26   merely conclusory, unwarranted deductions of fact, or unreasonable inferences,” In re Gilead Scis.

                                  27   Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  28            A court generally may not consider any material beyond the pleadings when ruling on a
                                                                                           7
                                          Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 8 of 23




                                   1   Rule 12(b)(6) motion. Documents appended to the complaint, incorporated by reference in the

                                   2   complaint, or which properly are the subject of judicial notice may be considered along with the

                                   3   complaint when deciding a Rule 12(b)(6) motion. Khoja v. Orexigen Therapeutics, 889 F.3d 988,

                                   4   998 (9th Cir. 2018); see also Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                   5   1542, 1555 n.19 (9th Cir. 1990).

                                   6   III.   DISCUSSION
                                   7          Mr. Daniels voluntarily dismisses his eighth and ninth claims for fraud in the inducement

                                   8   and wire fraud. Dkt. No. 19 at 18–19; see also Dkt. No. 28 at 29:9-13, 30:7-12. Defendants move

                                   9   to dismiss all remaining claims under Rule 12(b)(6) and based on the immunity provided by

                                  10   Section 230 of the CDA, as well as based on the exercise of their own First Amendment rights.

                                  11   Dkt. Nos. 18, 21. The Court first addresses Mr. Daniels’s claims under Rule 12(b)(6), and then

                                  12   addresses defendants’ argument that Section 230 of the CDA bars Mr. Daniels’s claims. For the
Northern District of California
 United States District Court




                                  13   reasons explained below, the Court does not reach defendants’ First Amendment defense.

                                  14          A.      Claim 1: First Amendment Violation
                                  15          Mr. Daniels asserts a violation of his First Amendment rights under 42 U.S.C. § 1983.

                                  16   Dkt. No. 20 ¶¶ 283-303. To state a claim under § 1983, Mr. Daniels must plead facts showing that

                                  17   a person acting under color of state law proximately caused a violation of his constitutional or

                                  18   other federal rights. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Defendants argue

                                  19   that Mr. Daniels’s § 1983 claim necessarily fails because the complaint does not allege state

                                  20   action. Dkt. No. 18 at 7–11; Dkt. No. 21 at 2–6.

                                  21          As an initial matter, defendants contend that Mr. Daniels cannot state a § 1983 claim

                                  22   because § 1983 applies only to action taken under color of state law—not federal law. Dkt. No.

                                  23   18 at 11 n.7. Defendants are correct. A plaintiff asserting a claim for a federal violation of

                                  24   constitutional rights must seek relief under Bivens v. Six Unknown Named Agents of Federal

                                  25   Bureau of Narcotics, 403 U.S. 388 (1971). See Kali v. Bowen, 854 F.2d 329, 331 (9th Cir. 1988)

                                  26   (noting that “[f]ederal officials who violate federal rights protected by § 1983 generally do not act

                                  27   under ‘color of state law’”) (internal quotation marks and citation omitted); Lewis v. Google LLC,

                                  28   461 F. Supp. 3d 938, 955 (N.D. Cal. May 20, 2020) (“[E]ven if Plaintiff’s allegations were
                                                                                          8
                                          Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 9 of 23




                                   1   sufficient to hold [Defendants] liable for conduct by the federal and by foreign governments, such

                                   2   allegations do not allege conduct under color of state law.”) (emphasis original). Mr. Daniels does

                                   3   not plead a Bivens claim here. Moreover, the Ninth Circuit has recently observed that “[t]he

                                   4   Supreme Court has never explicitly recognized a Bivens remedy for a First Amendment claim.”

                                   5   Vega v. United States, 881 F.3d 1146, 1153 (9th Cir. 2018).

                                   6           Even if Mr. Daniels had pled a Bivens claim, and even if a Bivens remedy existed for a

                                   7   First Amendment violation, Mr. Daniels does not plausibly allege action by the federal

                                   8   government that deprived him of his First Amendment rights. While Mr. Daniels does not dispute

                                   9   that defendants are private entities, he argues that defendants should be considered “state actors”

                                  10   in view of the allegedly coercive statements of Rep. Schiff and Speaker Pelosi. See Dkt. No. 1 ¶¶

                                  11   20-30, 48, 56-57; Dkt. No. 19 at 4–7 (applying legal standards concerning private parties). Mr.

                                  12   Daniels correctly observes that, in some circumstances, a private entity may be considered a state
Northern District of California
 United States District Court




                                  13   actor for constitutional purposes. Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir. 2012)

                                  14   (“The Supreme Court has articulated four tests for determining whether a private party’s actions

                                  15   amount to state action: (1) the public function test; (2) the joint action test; (3) the state

                                  16   compulsion test; and (4) the governmental nexus test.”) (internal citation omitted, alteration

                                  17   adopted). He relies on two theories of state action: the joint action test and the governmental

                                  18   nexus test. Dkt. No. 19 at 4–7. As explained below, Mr. Daniels does not allege cognizable

                                  19   government action under either test.

                                  20                   1.      Joint action
                                  21           Private entities may be considered government actors if they are “willful participant[s] in

                                  22   joint action with the state or its agents.” George v. Pac.-CSC Work Furlough, 91 F.3d 1227, 1231

                                  23   (9th Cir. 1996). “[J]oint action exists when the state has so far insinuated itself into a position of

                                  24   interdependence with [the private entity] that it must be recognized as a joint participant in the

                                  25   challenged activity.” Tsao, 698 F.3d at 1140 (internal quotation marks omitted). Joint action

                                  26   requires “a substantial degree of cooperative action.” Collins v. Womancare, 878 F.2d 1145, 1154

                                  27   (9th Cir. 1989).

                                  28           Mr. Daniels does not plead any such willful participation by defendants jointly with the
                                                                                           9
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 10 of 23




                                   1   federal government or with any individual member of Congress, nor does he plead any

                                   2   interdependence between defendants and the federal government or a substantial degree of

                                   3   cooperative action between them. The publicly expressed views of individual members of

                                   4   Congress—regardless of how influential—do not constitute “action” on the part of the federal

                                   5   government. Likewise, Google LLC NetPac’s alleged donations to Speaker Pelosi’s and Rep.

                                   6   Schiff’s political campaigns do not suggest that the federal government “exercis[es] control over”

                                   7   over defendants’ conduct. Mr. Daniels cites no authority for his contrary view, and at least one

                                   8   district court case, Abu-Jamal v. Nat’l. Public Radio, No. CIV. A. 96–0594, 1997 WL 527349

                                   9   (D.D.C. Aug. 21, 1997), aff’d 159 F.3d 635 (D.C. Cir. 1998), specifically rejects the thesis that the

                                  10   official acts of elected representatives constitute “state action,” much less joint action with a

                                  11   private entity.

                                  12           In Abu-Jamal, the plaintiff, who was then serving a sentence for the murder of a police
Northern District of California
 United States District Court




                                  13   officer, contracted with National Public Radio (“NPR”) to create and record commentaries for

                                  14   broadcast by NPR. 1997 WL 527349 at *1. Shortly before the debut of his first broadcast,

                                  15   individual members of Congress (including Senator Robert Dole) and other federal and state

                                  16   officials contacted NPR to demand that NPR not broadcast plaintiff’s commentaries, and NPR

                                  17   capitulated, cancelling the broadcasts. Id. at *1–2. Plaintiff sued NPR for breach of contract and

                                  18   for violation of his First Amendment rights, arguing that the cancellation was the improper result

                                  19   of pressure from Sen. Dole. Id. at *2. The district court found that plaintiff’s allegations did not

                                  20   meet the joint action, nexus, or government compulsion tests. Id. at *5–6. In particular, the

                                  21   district court held that Congressmembers’ and other government officials’ public denunciations of

                                  22   NPR’s decision to broadcast plaintiff’s commentaries and efforts to persuade NPR to cancel the

                                  23   broadcasts did not constitute government compulsion because none of those individuals possessed

                                  24   any legal control over NPR’s actions, even though NPR received federal funding. Id. at *6. Here,

                                  25   Mr. Daniels cannot plausibly allege that Speaker Pelosi and Rep. Schiff have legal control over

                                  26   defendants’ actions, or that either of them ever contacted defendants about Mr. Daniels’s Fauci or

                                  27   George Floyd videos.

                                  28           Mr. Daniels also relies on Heineke v. Santa Clara University, 965 F.3d 1009 (9th Cir.
                                                                                         10
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 11 of 23




                                   1   2020), in arguing that the presumption that private conduct does not constitute state action may be

                                   2   overcome in limited circumstances where the state has exercised coercive power or provided

                                   3   significant encouragement. This argument is less about “joint action” than government

                                   4   “compulsion”—a theory on which Mr. Daniels does not rely. In Heineke, the Ninth Circuit held

                                   5   that a private university’s receipt of federal funds and compliance with generally applicable laws

                                   6   were insufficient to convert private conduct into state action, even if the private actor’s conduct

                                   7   subjected it to penalties like loss of funding. Id. at 1012 n.2, 1013–14. Similarly, Mr. Daniels

                                   8   does not plead any facts that support his argument that the federal government “coerced” or

                                   9   “significantly encouraged” defendants to remove his specific Fauci and George Floyd videos from

                                  10   YouTube’s platform. His speculative assertions about the possibility defendants will be

                                  11   subpoenaed to testify before Congress or exposed to some other peril if they ignore letters from

                                  12   Congressional representatives do not support a theory of government action. Notably, like the
Northern District of California
 United States District Court




                                  13   unsuccessful plaintiff in Heineke, Mr. Daniels does not allege that the federal government directed

                                  14   a particular result with respect to his Fauci and George Floyd videos. Id. at 1014; accord Blum v.

                                  15   Yaretsky, 457 U.S. 991, 1010 (1982) (no state action where government regulations did “not

                                  16   dictate the decision to discharge or transfer in a particular case”).

                                  17          To the extent Mr. Daniels argues that Congressional representatives may exert pressure on

                                  18   an industry without passing a law that may then be deemed government action, none of the cases

                                  19   he cites supports such a theory. Dkt. No. 19 at 6. Trump v. Mazars USA, LLP concerned the

                                  20   House of Representatives’ (as a body, not individual representatives) issuance of subpoenas for the

                                  21   President’s financial information. 140 S. Ct. 2019, 2026 (2020). In Eastland v. U.S. Servicemen’s

                                  22   Fund, the Supreme Court held that a subpoena to a bank for records was a valid use of

                                  23   Congressional powers and that the Senators and others involved were immune from suit under the

                                  24   Speech or Debate Clause of the Constitution. 421 U.S. 491, 492–93, 501 (1975). United States v.

                                  25   Biaggi affirmed the bribery conviction of a Congressman who used his congressional stationery to

                                  26   urge federal and city officials to take particular acts in favor of a party who paid for his vacation.

                                  27   853 F.2d 89, 98 (1988). Biaggi holds only that the defendant’s use of congressional stationery

                                  28   was an “official act” within the meaning of the federal bribery statute, 18 U.S.C. § 201—not that
                                                                                          11
                                           Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 12 of 23




                                   1   use of congressional stationery is government action within the meaning of 42 U.S.C. § 1983 or

                                   2   Bivens. Id. at 97–98. None of these cases holds that a Congressional representative’s statements

                                   3   constitute state action under § 1983.

                                   4           Mr. Daniels does not plead any facts that satisfy the joint action test for government action.

                                   5                  2.      Governmental nexus
                                   6           “[T]he nexus test asks whether ‘there is a such a close nexus between the State and the

                                   7   challenged action that the seemingly private behavior may be fairly treated as that of the State

                                   8   itself.’” Kirtley v. Rainey, 326 F.3d 1088, 1094–95 (9th Cir. 2003) (quoting Brentwood Academy

                                   9   v. Tenn. Secondary School Athletic Ass’n, 531 U.S. 288, 295(2001)). Under the governmental

                                  10   nexus approach, the Court must consider whether the complaint sufficiently demonstrates “close

                                  11   state involvement” in the removal of Mr. Daniels’s videos. George, 91 F.3d at 1231.

                                  12           Mr. Daniels cannot succeed under a nexus theory. He does not plead any facts suggesting
Northern District of California
 United States District Court




                                  13   that Speaker Pelosi or Rep. Schiff were personally involved in or directed the removal of Mr.

                                  14   Daniels’s videos. He alleges only that they wanted certain kinds of videos removed and that his

                                  15   videos fell within that category. These allegations are not plausible.5 But even if they were, such

                                  16   allegations do not reflect the kind of government involvement in the conduct of private entities

                                  17   like defendants that is sufficient to support a nexus theory of government action. See, e.g., Lugar

                                  18   v. Edmondson Oil Co., Inc., 457 U.S. 922 (1982) (private defendants who “invoke[ed] the aid of

                                  19   state officials to take advantage of state-created attachment procedures” were liable as state

                                  20   actors); Rawson v. Recovery Innovations, Inc., 975 F.3d 742 (9th Cir. 2020) (private nonprofit

                                  21   hospital was a state actor where hospital and doctors petitioned state court to commit plaintiff

                                  22   involuntarily to hospital custody, hospital leased its facility from the state and operated on the

                                  23   same campus alongside clearly marked state hospital); Freedom Watch, Inc. v. Google, Inc., 368

                                  24   F. Supp. 3d 30, 40 (D.D.C. 2019) (dismissing complaint for failure to allege nexus between

                                  25

                                  26   5
                                         The statements to which Mr. Daniels refers concerning COVID-19 misinformation post-date the
                                  27   removal of his Fauci video, further undercutting his theory of any government involvement in the
                                       decision to remove the video. Compare Dkt. No. 1 ¶ 9 (alleging removal of the Fauci video on or
                                  28   around April 21, 2020) with Dkt. No. 1 ¶¶ 21, 24 (discussing 2020 Schiff letter dated April 29,
                                       2020 and Speaker Pelosi’s June 16, 2020 remarks).
                                                                                       12
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 13 of 23




                                   1   Google, Facebook, Twitter, and Apple’s acts and functions traditionally reserved exclusively to

                                   2   the state), aff’d, 816 F. App’x 497 (D.C. Cir. 2020).

                                   3          Accordingly, Mr. Daniels cannot state a claim for violation of his First Amendment rights.

                                   4          B.      Contract Claims
                                   5                  1.       Claim 5: Breach of contract
                                   6          To state a claim for breach of contract under California law, a plaintiff must plead (1) the

                                   7   existence of a contract with the defendant, (2) plaintiff’s performance or excuse for

                                   8   nonperformance, (3) defendant’s breach, and (4) resulting damages to plaintiff. Oasis W. Realty,

                                   9   LLC v. Goldman, 51 Cal. 4th 811, 821 (2011). Mr. Daniels contends that YouTube’s Terms of

                                  10   Services and the Community Guidelines incorporated therein comprise the contract at issue. See

                                  11   Dkt. No. 1 ¶ 85.

                                  12          As a threshold matter, Mr. Daniels suggests that YouTube’s Terms of Service are
Northern District of California
 United States District Court




                                  13   ambiguous because YouTube regularly updates its Terms of Service and it is unclear which

                                  14   version was operative at the relevant times. Dkt. No. 19 at 11–12. This assertion lacks support.

                                  15   The complaint states that the Fauci and George Floyd videos were removed in April and May

                                  16   2020. Dkt. No. 1 ¶¶ 9-10. The parties agree that the Terms of Service in operation at that time—

                                  17   and at the time of the filing of the complaint—are the Terms of Service dated December 10, 2019.

                                  18   Dkt. No. 18-2; see also Dkt. No. 28 at 26:10-19.

                                  19          Mr. Daniels says that defendants breached the Terms of Service and incorporated

                                  20   Community Guidelines in four ways: (1) failing to inform Mr. Daniels when one of his videos was

                                  21   flagged or removed; (2) failing to provide an appeals process; (3) not permitting Mr. Daniels to

                                  22   post his videos, unless they violated the Community Guidelines; and (4) not paying Mr. Daniels

                                  23   based on views and donations. Dkt. No. 1 ¶ 85. Defendants argue that the Terms of Service do

                                  24   not impose the obligations that Mr. Daniels alleges as the bases for his breach of contract claim.

                                  25   Dkt. No. 18 at 12–14.

                                  26           With respect to defendants’ alleged failure to inform Mr. Daniels when one of his videos

                                  27   is flagged or removed, the Terms of Service state: “We will notify you with the reason for

                                  28   [removal of content] unless we reasonably believe that to do so: (a) would breach the law or the
                                                                                        13
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 14 of 23




                                   1   direction of a legal enforcement authority or would otherwise risk legal liability for YouTube or

                                   2   our Affiliates; (b) would compromise an investigation or the integrity or operation of the Service;

                                   3   or (c) would cause harm to any user, other third party, YouTube or our Affiliates.” Dkt. No. 18-2

                                   4   at 4. This statement is not an unqualified promise to notify Mr. Daniels when one of his videos is

                                   5   flagged or removed. Rather, YouTube expressly reserves the option to not provide notification of

                                   6   the reason for removal of a video based on its reasonable belief that certain circumstances apply.

                                   7   Mr. Daniels does not plead any facts suggesting that defendants were required to notify him of the

                                   8   specific reasons for the removal of his content or that YouTube’s alleged failure to provide such

                                   9   advance notification was inconsistent with the highly discretionary policy described in the Terms

                                  10   of Service quoted above. Moreover, Mr. Daniels acknowledges that YouTube did notify him that

                                  11   his videos did not comply with its Community Guidelines and its harassment and cyberbullying

                                  12   policies.
Northern District of California
 United States District Court




                                  13           With respect to defendants’ alleged failure to provide an appeals process, the Terms of

                                  14   Service state: “You can learn more about reporting and enforcement, including how to appeal on

                                  15   the Troubleshooting page of our Help Center” and includes a link to directions on how to appeal a

                                  16   removal decision. Id. at 1, 4. This statement does not guarantee an appeals process in any

                                  17   particular form. Even if it did, Mr. Daniels acknowledges that he engaged in an appeals process

                                  18   for both the Fauci and George Floyd videos, even if those appeals did not resolve to his

                                  19   satisfaction. Dkt. No. 1 ¶¶ 9-10. Notably, the Terms of Service state that “[u]sing the Service

                                  20   does not give you . . . rights to any aspect of the Service”—including, presumably, an appeals

                                  21   process that conforms to Mr. Daniels’s preferences. Id. at 3.

                                  22           With respect to defendants’ alleged failure to permit Mr. Daniels to post his videos, the

                                  23   Terms of Service state that “YouTube is under no obligation to host or serve Content.” Dkt. No.

                                  24   18-2 at 3. Additionally, the Terms of Service state that YouTube may remove content in

                                  25   circumstances outside of a violation of the Community Guidelines. Id. at 4 (“If we reasonably

                                  26   believe that any Content is in breach of this Agreement or may cause harm to YouTube, our users,

                                  27   or third parties, we may remove or take down that Content in our discretion.”). The express terms

                                  28   of the alleged contract contradict Mr. Daniels’s claim that the Terms of Service permit YouTube
                                                                                        14
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 15 of 23




                                   1   to remove content only in the event that content violates the Community Guidelines. Because

                                   2   “defendants were given the right to do what they did by the express provisions of the contract

                                   3   there can be no breach.” Mishiyev v. Alphabet, Inc., 444 F. Supp. 3d 1154, 1159 (N.D. Cal. 2020)

                                   4   (quoting Carma Dev. (Cal.) Inc. v. Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 374 (1992)) (internal

                                   5   quotation marks omitted).

                                   6          Finally, with respect defendants’ alleged failure to pay Mr. Daniels based on SuperChat

                                   7   views and donations, the Terms of Service do not address any kind of arrangement to pay users

                                   8   based on views and donations. See Dkt. No. 18-2. Mr. Daniels does not dispute that the Terms of

                                   9   Service are silent on monetization, including SuperChat views and donations. See Dkt. No. 19 at

                                  10   11. The complaint suggests that a different contract may govern monetization of YouTube

                                  11   accounts: the YouTube Partner Program. See Dkt. No. 1 ¶ 13; Dkt. No. 28 at 22:18-21 (plaintiff’s

                                  12   counsel describing breach of contract of “the terms of service that arise out of the YouTube
Northern District of California
 United States District Court




                                  13   Partner Program where YouTube has promised, and they use words in their terms of service that

                                  14   say ‘shall pay’”); Dkt. No. 28 at 34:20-23 (“[O]n the alleged withholding of revenue and

                                  15   monetization, there is nothing in the Terms of Service that governs monetization. Monetization is

                                  16   governed by a separate agreement, the YouTube Partner Program Terms.”). However, Mr.

                                  17   Daniels has not pled a breach of contract claim based on the YouTube Partner Program agreement,

                                  18   although he may be able to do so if given leave to amend. See infra Section III.G.

                                  19          Accordingly, the Court finds that Mr. Daniels has not stated a claim for breach of contract.

                                  20                  2.      Claim 2: Breach of implied covenant
                                  21          Every contract imposes on each party a duty of good faith and fair dealing in performance

                                  22   and enforcement of the contract. Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d

                                  23   1371, 1393 (1990). The implied covenant “imposes upon each party the obligation to do

                                  24   everything that the contract presupposes they will do to accomplish its purpose.” Id. (internal

                                  25   quotations omitted). “A breach of the implied covenant of good faith and fair dealing involves

                                  26   something beyond the breach of the contractual duty itself.” Id. at 1394 (internal quotations

                                  27   omitted). “[A]llegations which assert such a claim must show that the conduct of the defendant,

                                  28   whether or not it also constitutes a breach of a consensual contract term, demonstrates a failure or
                                                                                        15
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 16 of 23




                                   1   refusal to discharge contractual responsibilities . . . which unfairly frustrates the agreed common

                                   2   purposes and disappoints the reasonable expectations of the other party thereby depriving that

                                   3   party of the benefits of the agreement.” Id. at 1395. While a plaintiff may bring claims for both

                                   4   breach of contract and breach of the implied covenant, when both claims rely on the same alleged

                                   5   acts and seek the same relief, the Court may disregard the breach of the implied covenant claim as

                                   6   superfluous. Landucci v. State Farm Ins. Co., 65 F. Supp. 3d 694, 716 (N.D. Cal. 2014) (citing

                                   7   Guz v. Bechtel Nat’l, Inc., 24 Cal. 4th 317, 327 (2007)).

                                   8          Here, Mr. Daniels alleges that defendants “unfairly interfered with Plaintiff’s right to

                                   9   receive the benefits of the contract by, inter alia, taking down Plaintiff’s videos, demonetizing

                                  10   Plaintiff’s YouTube channel, and keeping donations sent by Plaintiff’s YouTube fans to him

                                  11   through the platform for itself.” Dkt. No. 1 ¶ 68. These acts are the same acts that Mr. Daniels

                                  12   says are the basis for his breach of contract claim. Id. ¶ 85 (alleging breach of contract based on
Northern District of California
 United States District Court




                                  13   YouTube’s failure to inform Mr. Daniels when one of his videos was flagged or removed, failure

                                  14   to provide an appeals process, not allowing Mr. Daniels to post his videos unless they violated the

                                  15   Community Guidelines, and not paying Mr. Daniels based on views and donations). Both claims

                                  16   seek the same relief. Compare id. ¶¶ 69-70 (seeking compensatory damages and costs of suit)

                                  17   with id. ¶¶ 89-91 (seeking compensatory damages, specific performance, costs of suit, and

                                  18   attorneys’ fees). Accordingly, the Court dismisses Mr. Daniels’s breach of implied covenant

                                  19   claim because it is based on precisely the same allegations as his purported breach of contract

                                  20   claim. Landucci, 65 F. Supp. 3d at 716.

                                  21          C.      Quasi-Contract Claims
                                  22          Mr. Daniels’s quasi-contract claims for conversion, unjust enrichment, and money had and

                                  23   received appear to be based on YouTube’s alleged retention of donations that Mr. Daniels says

                                  24   should have gone to him. See Dkt. No. 1 ¶¶ 13, 73, 81, 93. Mr. Daniels does not state a claim for

                                  25   any of these quasi-contract claims.

                                  26                  1.      Claim 3: Conversion
                                  27          “Under California law, ‘[t]he elements of a conversion claim are (1) the plaintiff's

                                  28   ownership or right to possession of the property at the time of the conversion; (2) the defendant’s
                                                                                        16
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 17 of 23




                                   1   conversion by a wrongful act or disposition of property rights; and (3) damages.’” Mission

                                   2   Produce, Inc. v. Organic All., Inc., No. 15-CV-01951-LHK, 2016 WL 1161988, at *8 (N.D. Cal.

                                   3   Mar. 24, 2016) (quoting Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 601 (9th Cir. 2010)).

                                   4   However, the California Supreme Court has stated:

                                   5                  [T]he simple failure to pay money owed does not constitute
                                                      conversion. Were it otherwise, the tort of conversion would
                                   6                  swallow the significant category of contract claims that are based on
                                                      the failure satisfy mere contractual rights of payment. Contractual
                                   7                  provisions may, of course, determine whether the plaintiff has a
                                                      possessory right to certain funds in the defendant’s hands. But to
                                   8                  put the matter simply, a plaintiff has no claim for conversion merely
                                                      because the defendant has a bank account and owes the plaintiff
                                   9                  money.
                                  10   Voris v. Lampert, 7 Cal. 5th 1141, 1151–52 (2019). “[A] mere contractual right of payment,

                                  11   without more, does not entitle the obligee to the immediate possession necessary to establish a

                                  12   cause of action for the tort of conversion.” In re Bailey, 197 F.3d 997, 1000 (9th Cir. 1999).
Northern District of California
 United States District Court




                                  13   Here, Mr. Daniels has alleged that “his subscribers have donated monies earmarked for him, but

                                  14   YouTube has retained those monies despite its contractual agreement that it would share them

                                  15   with Mr. Daniels.” Dkt. No. 1 ¶ 13 (emphasis added). Because Mr. Daniels has alleged nothing

                                  16   more than a failure to pay him what he is owed under the parties’ agreement—whether that be the

                                  17   Terms of Service, the YouTube Partner Program, or another agreement—he has not stated a claim

                                  18   for conversion. Accordingly, the Court dismisses Mr. Daniels’s conversion claim because it is

                                  19   based on the same allegations as his purported breach of contract claim.

                                  20                  2.      Claim 4: Unjust enrichment
                                  21          To state a claim for unjust enrichment under California law, a plaintiff must allege the

                                  22   receipt of a benefit and the unjust retention of the benefit at the expense of another. Lopez v. Bank

                                  23   of Am., N.A., --- F. Supp. 3d ---, 2020 WL 7136254, at *9 (N.D. Cal. 2020) (internal quotation

                                  24   marks and citation omitted). “Courts have repeatedly held that a plaintiff may not plead the

                                  25   existence of an enforceable contract and simultaneously maintain a quasi-contract claim unless the

                                  26   plaintiff also pleads facts suggesting that the contract may be unenforceable or invalid.” Brodsky

                                  27   v. Apple Inc., 445 F. Supp. 3d 110, 133 (N.D. Cal. 2020) (listing cases) (internal quotation marks

                                  28   omitted). Here, Mr. Daniels’s unjust enrichment claim is based on precisely the same allegations
                                                                                        17
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 18 of 23




                                   1   as his purported breach of contract claim, and he does not contend that the alleged contract is

                                   2   unenforceable or invalid. Accordingly, the Court dismisses the unjust enrichment claim. Id. at

                                   3   134.

                                   4                     3.    Claim 6: Money had and received
                                   5          “A cause of action for money had and received is stated if it is alleged that the defendant is

                                   6   indebted to the plaintiff in a certain sum for money had and received by the defendant for the use

                                   7   of the plaintiff.” Avidor v. Sutter’s Place, Inc., 212 Cal. App. 4th 1439, 1454 (2013). “It may be

                                   8   brought wherever one person has received money which belongs to another, and which in equity

                                   9   and good conscience, or in other words, in justice and right, should be returned.” Mains v. City

                                  10   Title Ins. Co., 34 Cal. 2d 580, 586 (1949) (citations omitted). However, like a claim for unjust

                                  11   enrichment, a plaintiff cannot maintain a quasi-contract claim for money had and received where

                                  12   he also alleges a valid and enforceable contract. Saroya v. Univ. of the Pac., --- F. Supp.3d ---,
Northern District of California
 United States District Court




                                  13   2020 WL 7013598, at *7 (N.D. Cal. 2020). Again, Mr. Daniels’s claim for money had and

                                  14   received is based on the same allegations as his purported breach of contract claim, and he does

                                  15   not contend that the alleged contract is unenforceable or invalid. Accordingly, the Court dismisses

                                  16   this claim. Id.

                                  17          D.         Claim 7: Unfair Competition
                                  18          California Business and Professions Code § 17200 prohibits “any unlawful, unfair or

                                  19   fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.” Mr.

                                  20   Daniels alleges that YouTube engaged in an unlawful business act or practice by holding itself out

                                  21   “as a platform where content creators could exhibit their work in exchange for a share of any

                                  22   profits” but “[i]n reality, Defendant removed a portion of Plaintiff’s content and refused to pay

                                  23   Plaintiff for the monies he had already earned.” Dkt. No. 1 ¶ 97. He also alleges “fraudulent

                                  24   business acts or practices” of “depriv[ing] Plaintiff of money due to him from his fans and

                                  25   followers’ donations.” Id. ¶ 98. Because Mr. Daniels consents to dismissing his fraud-related

                                  26   claims and disavows his unfair competition claim to the extent it is based on fraudulent acts or

                                  27   practices (Dkt. No. 19 at 18–19 and n.12; Dkt. No. 28 at 29:9-13, 30:7-12), the Court considers

                                  28   only the unfair competition claim under the “unlawful” prong of the statute as pled in the
                                                                                        18
                                           Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 19 of 23




                                   1   complaint.6

                                   2           The “unlawful” prong of California’s unfair competition statute “borrows violations of

                                   3   other laws and treats them as unlawful practices that the unfair competition law makes

                                   4   independently actionable.” Creative Mobile Techs., LLC v. Flywheel Software, Inc., No. 16-cv-

                                   5   02560-SI, 2016 WL 5815311, at *4 (N.D. Cal. Oct. 5, 2016) (internal quotations omitted). Thus,

                                   6   where a plaintiff “has not pled sufficient facts to survive a motion to dismiss with respect to its

                                   7   [underlying claim], it has not pled sufficient facts to meet the unlawful prong of its [unfair

                                   8   competition claim].” Id. at *5.

                                   9           Because Mr. Daniels states no other claim for relief in his complaint, he also fails to state a

                                  10   claim of unlawful business act or practice under section 17200.

                                  11           E.     CDA Section 230 immunity
                                  12           Defendants argue that, in any event, Section 230 of the CDA immunizes any claim for
Northern District of California
 United States District Court




                                  13   liability based on their removal of or restriction of access to Mr. Daniels’s videos. Dkt. No. 18 at

                                  14   20–22. Section 230 “immunizes providers of interactive computer services against liability arising

                                  15   from content created by third parties.” Fair Hous. Council of San Fernando Valley v.

                                  16   Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc). Immunity under Section

                                  17   230 “protect[s] websites not merely from ultimate liability, but [also] from having to fight costly

                                  18   and protracted legal battles.” Id. at 1175. “When a plaintiff cannot allege enough facts to

                                  19   overcome Section 230 immunity, a plaintiff’s claims should be dismissed.” Dyroff v. Ultimate

                                  20   Software Grp., Inc., 934 F.3d 1093, 1097 (9th Cir. 2019); see also Kimzey v. Yelp! Inc., 836 F.3d

                                  21   1263, 1265–66 (9th Cir. 2016) (affirming dismissal of claims barred by Section 230).

                                  22           Section 230 expressly pre-empts state law causes of action in the event of an inconsistency

                                  23   between such actions and Section 230. 47 U.S.C. § 230(e)(3); Fed. Agency of News LLC v.

                                  24   Facebook, Inc, 432 F. Supp. 3d 1107, 1116 (N.D. Cal. 2020) (“Section 230 immunity extends to

                                  25

                                  26
                                       6
                                         In his opposition brief, Mr. Daniels argues that his unfair competition claim “will necessarily rise
                                       or fall with Daniels’[s] claims that Defendants violated his First Amendment rights, making their
                                  27   conduct unlawful, and that Defendants unlawfully appropriated Daniels’[s] earmarked donations,
                                       making their conduct an unfair business practice.” Dkt. No. 19 at 18 (emphases original).
                                  28   However, the complaint pleads neither of those things. The Court will not consider claims or
                                       theories that are not included in the complaint.
                                                                                         19
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 20 of 23




                                   1   causes of action under both state and federal law.”). Defendants contend that Section 230(c)(1)

                                   2   and (c)(2) protects them from liability with respect to all of Mr. Daniels’s claims “based on

                                   3   YouTube’s decision to remove, demonetize, or restrict access to his videos.” Dkt. No. 18 at 20–

                                   4   22. Mr. Daniels does not address immunity under Section 230(c)(1), but he argues that Section

                                   5   230(c)(2) immunity does not apply here. Dkt. No. 19 at 19–23. The Court considers immunity

                                   6   under each subsection.

                                   7                  1.      Section 230(c)(1)
                                   8          Subsection (c)(1) of the CDA protects a defendant from liability where (1) the defendant is

                                   9   a provider or user of an interactive computer service, (2) the claim is based on information

                                  10   provided by another information content provider, and (3) the claim treats the defendant as a

                                  11   publisher or speaker. Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100–01 (9th Cir. 2009). “[C]ourts

                                  12   have treated § 230(c) immunity as quite robust, adopting a relatively expansive definition of
Northern District of California
 United States District Court




                                  13   ‘interactive computer service’ and a relatively restrictive definition of ‘information content

                                  14   provider.’” Carafano v. Metrosplash, 339 F.3d 1119, 1123 (9th Cir. 2003); Jane Doe No. 1 v.

                                  15   Backpage.com, LLC, 817 F.3d 12, 18 (1st Cir. 2016) (“There has been near-universal agreement

                                  16   that section 230 should not be construed grudgingly.”).

                                  17          The parties do not dispute that YouTube is a provider of an interactive computer service or

                                  18   that the information at issue is provided by another information content provider, i.e., Mr. Daniels.

                                  19   Dkt. No. 18 at 20–21; see Dkt. No. 19 at 19–23. Defendants assert that YouTube’s removal of

                                  20   Mr. Daniels’s videos constitutes traditional publishing and editorial activity. Dkt. No. 18 at 20–

                                  21   22; see also Roommates.com, 521 F.3d at 1170–71 (“[A]ny activity that can be boiled down to

                                  22   deciding whether to exclude material that third parties seek to post online is perforce immune

                                  23   under section 230.”). The Court agrees with defendants. With one exception, the Court concludes

                                  24   that Section 230(c)(1) immunity bars all of his other claims that are premised on YouTube’s

                                  25   removal of or restriction of access to Mr. Daniels’s videos from its platform.

                                  26          At the hearing, defendants acknowledged that Section 230(c)(1) immunity would not apply

                                  27   to a properly pled breach of contract claim. Dkt. No. 28 at 3:23–5:8; see Barnes, 570 F.3d at 1107

                                  28   (Section 230(c)(1) immunity does not apply to claim for breach of contract based on promissory
                                                                                        20
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 21 of 23




                                   1   estoppel). For this reason, to the extent Mr. Daniels may be able to state a claim for breach of

                                   2   contract regarding the alleged withholding of donations owed to him, see infra Section III.G, the

                                   3   Court is not prepared to concluded at this junction that defendants would be immunity from

                                   4   liability for such a claim under Section 230(c)(1).

                                   5                  2.      Section 230(c)(2)(A)
                                   6          Subsection (c)(2) immunizes interactive computer providers from actions voluntarily taken

                                   7   to block objectionable content:

                                   8                  No provider or user of an interactive computer service shall be held
                                                      liable on account
                                   9                  of —
                                                      (A) any action voluntarily taken in good faith to restrict access to or
                                  10                  availability of material that the provider or user considers to be
                                                      obscene, lewd, lascivious, filthy, excessively violent, harassing, or
                                  11                  otherwise objectionable, whether or not such material is
                                                      constitutionally protected;
                                  12                  or
Northern District of California
 United States District Court




                                                      (B) any action taken to enable or make available to information
                                  13                  content providers or others the technical means to restrict access to
                                                      material described in paragraph [A].
                                  14

                                  15   28 U.S.C. § 230(c)(2). Defendants contend that Section 230(c)(2)(A) immunity applies here. Dkt.

                                  16   No. 18 at 21–22; Dkt. No. 21 at 13–15. Mr. Daniels disagrees, arguing that YouTube’s actions

                                  17   were not taken in good faith to restrict content that was objectionable. Dkt. No. 19 at 19–23.

                                  18          Mr. Daniels acknowledges that defendants removed the Fauci video because that video

                                  19   purportedly violates YouTube’s Community Guidelines and removed the George Floyd video that

                                  20   video purportedly violates YouTube’s policy on harassment and bullying. He even concedes that

                                  21   the George Floyd video contained language that could be considered offensive. Dkt. No. 1 ¶¶ 9,

                                  22   10, n.3. The complaint contains no plausible factual allegations suggesting that YouTube did not

                                  23   consider the content of the Fauci and George Floyd videos objectionable and/or contrary to its

                                  24   stated policies and guidelines, or that it removed, restricted access to, or demonetized the videos in

                                  25   bad faith. Mr. Daniels relies solely on conclusory assertions that YouTube acted in bad faith and

                                  26   that its conduct does not qualify for protection under Section 230(c)(2)(A).

                                  27          Mr. Daniels’s allegations distinguish his complaint from the cases on which he principally

                                  28   relies. For example, in Enigma Software Group USA, LLC v. Malwarebytes, Inc., the Ninth
                                                                                        21
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 22 of 23




                                   1   Circuit held that Section 230(c)(2)(A) immunity does not apply to blocking or filtering a direct

                                   2   competitor’s software program for anticompetitive reasons. 946 F.3d 1040, 1049–52 (9th Cir.

                                   3   2019). Mr. Daniels does not allege that he is in direct competition with defendants, or that

                                   4   defendants’ removal of his videos stemmed from an anticompetitive animus. Similarly, in Song fi

                                   5   Inc. v. Google, Inc., a court in this district declined to find immunity applied based on allegations

                                   6   that YouTube removed a video not because its content was objectionable, but because YouTube

                                   7   believed the plaintiff had artificially inflated the video’s view counts. 108 F. Supp. 3d 876, 883,

                                   8   884 n.3 (N.D. Cal. 2015). Mr. Daniels does not allege that YouTube removed or restricted access

                                   9   to his videos for a reason unrelated to their content.

                                  10          Accordingly, except to the extent Mr. Daniels may be able to state a claim for breach of

                                  11   contract regarding YouTube’s failure to pay him based on SuperChat views and donations, see

                                  12   infra Section III.G, the Court concludes that Section 230(c)(2)(A) immunity applies to all of his
Northern District of California
 United States District Court




                                  13   state law claims.

                                  14          F.      YouTube’s First Amendment rights
                                  15          Defendants argue that requiring YouTube to host Mr. Daniels’s videos as online publisher

                                  16   would violate YouTube’s own First Amendment Rights. Dkt. No. 18 at 22–23. Because the

                                  17   Court dismisses all claims at this time for the many reasons described above, it does not reach the

                                  18   issue of YouTube’s First Amendment rights.

                                  19          G.      Leave to Amend
                                  20          While leave to amend generally is granted liberally, the Court has discretion to dismiss a

                                  21   claim without leave to amend if amendment would be futile. Manzarek v. St. Paul Fire & Marine

                                  22   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Rivera v. BAC Home Loans Servicing, L.P., 756 F.

                                  23   Supp. 2d 1193, 1197 (N.D. Cal. 2010) (citing Dumas v. Kipp, 90 F.3d 386, 393 (9th Cir. 1996)).

                                  24   Because the Court finds that amendment would be futile as to Mr. Daniels’s claim for violation of

                                  25   the First Amendment, whether brought under § 1983 or Bivens, that claim is dismissed with

                                  26   prejudice. For the reasons stated above, the Court also concludes that amendment would be futile

                                  27   as to Mr. Daniels’s claims for breach of the implied covenant of good faith and fair dealing,

                                  28   conversion, unjust enrichment, money had and received, and unfair competition. However, the
                                                                                         22
                                         Case 5:20-cv-04687-VKD Document 31 Filed 03/31/21 Page 23 of 23




                                   1   Court cannot say that amendment would be futile as to Mr. Daniels’s breach of contract claim.

                                   2   Specifically, the record suggests that Mr. Daniels may be able to state a breach of contract claim

                                   3   based on obligations defendants owe to him for SuperChat views and donations under the

                                   4   YouTube Partner Program terms.

                                   5            Accordingly, the Court grants Mr. Daniels leave to amend only his breach of contract

                                   6   claim.

                                   7   IV.      CONCLUSION
                                   8            For the foregoing reasons, the Court grants defendants’ motion to dismiss. Mr. Daniels

                                   9   may file an amended complaint by April 14, 2021.

                                  10            IT IS SO ORDERED.

                                  11   Dated: March 31, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    VIRGINIA K. DEMARCHI
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        23
